In an action to recover damages resulting from a contract executed by the deceased, defendants appeal from (1) an order of the Supreme Court, Queens County, entered April 27, 1965, which granted the executrix’ motion to transfer the action to the Surrogate’s Court, Queens County, pursuant to CPLR 325 (subd. [d]); and (2) an order of the Surrogate’s Court, Queens County, entered March 16, 1965, consenting to the transfer thereof. Order, entered April 27, 1965, affirmed, with $20 costs and disbursements. Ho opinion. Appeal from order entered March 16, 1965 dismissed, without costs (CPLR 5701). This order is merely the prerequisite to the making of the dispositive transfer motion pursuant to CPLR 325 (subd. [d]); by itself it disposes of nothing and affects no substantial right. Ughetta, Acting P. J., Christ, Brennan, Hill and Hopkins, JJ., concur.